 Dickey John Corporation and American Federation ofGrain Millers, AFLCIO-CLC. Case 38 CA 3151July 25, 1978DECISION AND ORDERBy CHAIRMAN FANNING ANI) MEMBERS JENKINSAND PENELLOOn March 3, 1978, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limit-ed exceptions and a statement in support thereof.Respondent filed an answering brief to the GeneralCounsel's limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Laws Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.The Administrative l.aw Judge found, inter al/a. that Respondent didnot violate Sec. 8(al I) b) Issuing an oral and written warning to empil, eePatricia Miller on Januars 25. 1977. In reaching his concluslion. the Admin-istrative Law Judge commented that ain addmiinal basis for not fIlding aviolation here was " had the Company been moti ated h? a desire tochill any further efforts hs its emploees to seek union representation Itwould surely have at least given the emplosees s,ome food for thought bhdisciplining Patricia Miller in a more public aas. r hb somen frinl of dlsci-pline more severe than a warning." The Adminlstratl, e ILaw Judge alsostated that, had Miller been discharged instead of mTerels gilen .i aslrning.he probablsy ould hare found a vwolation of the Act Although we agreewith the Administrative l ass Judge's dlsmissal of the complainL we behevethat he engaged in unnecessars speculation concerning Respondent'., ac-tions Accordingli. we dlsasow such commentsDECISIONSTATE MENT OF THE CASEMELVIN J. WELLES. Administrative Law Judge: This casewas heard at Springfield, Illinois. on July 14. 1977. basedon charges filed April 7, 1977, and a complaint issued May31, 1977, alleging that Respondent violated Section 8(a)( )DICKEY JOHN CORPORATIONof the Act. T he General Counsel and the Respondent havefiled briefs.Upon the entire record in the case,' including my obser-vation of the witnesses. I make the following:FINDINiGS OF FACTI IHF BUSINESS OF IHE EMPLOYER AND THE LABORt)RGANIZATION INVOLVEDRespondent, a Delaware corporation, with an office andplace of business located at Auburn, Illinois, is engaged inthe business of manufacturing electronic agriculturalequipment. During the 12 months preceding issuance ofthe complaint herein, Respondent sold and shipped fin-ished products from its Illinois facility valued in excess of$50,000 to points outside the State of Illinois. During thesame period, it received goods and material valued in ex-cess of $50,000 directly from points outside the State ofIllinois. I find that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.American Federation of Grain Millers, AFL-CIO-CLC,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.11 IHE ALLEGEL) UNFAIR LABOR PRACTICESA. Issues and FactsThis case, involving allegations that Respondent violatedSection 8(a)( ) as to a single employee, Patricia Miller, byinterrogating and forbidding her from engaging in unionactivities, on January 8, 1977, and by issuing both oral andwritten warnings to her on January 25, 1977, was vigor-ously tried by the General Counsel, and similarly defendedby Respondent.There is a sharp conflict in testimony between CompanySupervisor Marx Jaggers and employee Patricia Millerwith respect to the January 8 incident. Otherwise, the dif-ferences in testimony between the General Counsel's andthe Company's witnesses are relatively slight, and moresubtle than sharp.By way of background, in a Board-conducted election inAugust 1975, the petitioning union, the UAW, lost by avote of 241 to 71. In November 1976, the Grain MillersUnion, the charging party in the instant case, lost a Board-conducted election bh a vote of 417 to 114. During the1976 election campaign, Patricia Miller was a very strongunion proponent, openly expressing her views and con-ducting her organizational activities. Her views and her ac-tivities in this respect, as Respondent not only concedes,but as will be shown, relies upon in "defense," w'ere wellknown to management officials, many of whom had specif-ic discussions with her concerning the Union. There wereno objections or charges filed, nor is there any suggestionof objectionable conduct or unfair labor practices havingoccurred during the Grain Millers' organizational cam-I he (ienera ( ounse 's lino ppo 'ed Ilotion to correct Iranscript is herebsgranted237 NLRB No. 22143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaign, or in connection with the UAW's campaign a yearor so earlier.According to Miller, Company President Lamphier helda meeting of employees on January 7. Company GeneralForeman Joe Semanik testified that the meeting took placeon January 14, and Divisional Superintendent Lenzi, refer-ring to this meeting, also placed it on January 14. 1 here isno question but that a meeting was held. Nor is the sub-stance of a portion of that meeting, as testified to byMiller, at issue, for her testimony was uncontroverted.However, despite the fact that presumably most of the wit-nesses in the case would have been at the meeting, in addi-tion to some 50 or so others, there is nothing but the harestatements of the date by Miller as being January 7. and bySemanik and Lenzi as being January 14 in the record.'According to Miller's uncontradicted testimony, Lam-phier said that he hoped the Union would not try to beathim again, that it cost the Company a lot of money duringthe campaign that could have been used for other things.At the time he said this, a slide was projected on a screendepicting a man holding a bat with the word "union" on it.and a little Dickey-John man under the bat. Then a slide ofa Grain Millers' card was flashed on the screen, and Lam-phier said he hoped none of them would be passed aroundthe plant, if anyone saw them being passed out to turnthem into the office, and to make sure that no one signedanything unless they knew what they were signing. Whilethe screen was showing the Grain Millers' card, PatriciaMiller took some out of her purse, stood up, held out somecards, and asked the employees nearby if anyone wantedone.On January 8, Miller was called into the cafeteria by hersupervisor, Mary Jaggers. According to Miller, Jaggers toldher she was bringing her in for talking. She asked Miller ifshe had been campaigning for the Teamsters the day be-fore. When Miller replied that she was not, Jaggers told hershe was too outspoken about unions, and she did not wantMiller talking about them when she (Jaggers) was around,and mentioned the union signs that Miller had worn duringthe Union's fall campaign.According to Jaggers, she told Miller she had to stop the"loud abusive talking," which "could be heard way acrossthe room," and that "I don't mind you talking but keepyour voice low and cut the loudness." Jaggers denied ask-ing Miller anything about the Teamsters, or saying any-thing about the union signs Miller had worn during theelection.Miller, concerned that she had been receiving a numberof warnings, saw a union representative, Ferris, and, appar-ently pursuant to his advise, "started writing down thingsthat had happened to me and getting people to sign themthat said I had been harassed and I called on some of thegirls at their homes; I called on some on the phone, to getthe statements signed, and I did some at work." This was"around the 20th and 21st and 22nd." On January 20. em-ployee Edna Spears, who had accompanied Miller on hervisit to Ferris, called Mary Jaggers and told her aboutMiller's activities.3Jaggers also received similar reports2 the significance of the date lies in determining what occulrred J.Inuars8, as will be discussed later.1 aggers and Spears agree that this conversationll occurred Jaggetrs how-from a number of employees, the next day, to the effectthat Miller was getting written statements from employees"who felt that they had been picked on at Dickey-John."Jaggers testified that she mentioned this to a fellow fore-man, Mario L.ymer. but did not inform Semanik or anyother higher authority of the Company of this until Janu-ary 26.According to Jaggers. four employees, Stouffe. Bell, Lee,and Koenig, complained to her the afternoon of January24 that Miller was "being too loud and everything beingdisrupted. no one could concentrate on their work." Jag-gers reported this to Semanik that same afternoon. AndSemanik told Jaggers that afternoon that he was going totalk to Miller and give her a warning. Jaggers testified thatthe warning was given because of Miller's "running, beingextremely loud, everyone was being disrupted, they couldnot work; they were sitting and talking instead of working,production was going downhill because of the lack of ev-eryone sitting around and listening to what Patty was say-ing." She added that the matter "had been building forapproximately a week," with various foremen complainingto Jaggers about Miller.Semanik testified that he decided to give Miller a warn-ing about a week earlier, but wanted to wait until Bill Lenzireturned from an out-of-town trip. The complaints relayedto him by Jaggers on the 24th in effect triggered the timingof the warning that had already been discussed concerningMiller.The morning of January 25, Miller was called into theoffice to meet with Semanik and Jaggers. Semanik toldMiller that there had been complaints about her. that shehad dropped morale at the Company, and was disre-spectful, that people could not concentrate on their workbecause of her loud outbursts. He also told her that herattendance was poor, with Jaggers then commenting thather attendance had been better the past 2 weeks. WhenSemanik told Miller that she never did what she was told,Miller asked Jaggers if she had ever refused to do anywork, and Jaggers said she did not, but that she had re-fused to stop running and talking and going to the time-clock. Miller asked Semanik if she was being picked onbecause of the Union, with Semanik replying that it hadnothing at all to do with that.4About a half hour later, Semanik gave Miller a writtendocument, purportedly a summation of the earlier meeting,which Miller read, but refused to sign. The documentreads:I have today advised Patricia J. Miller that she is tochange her actions concerning her job, the people, andher conduct in the Department.She is to change her actions towards supervision,and complete disregard for Company rules, runningeser. Iestified Ihal Spears also said sonlething It, the effect that Miller wasgong to, start callilg her at homne it scare her Spears denied that she saidthis. i ian, othei staiements abohul Mliller threatening Jaggers. during theircoinsers;titin. Acco.rding to her. she mereli told Jaggers that Miller "wasgoing to take it upoon herself Io go to the National Labor Relations Boardabout Mars if they didn't quit hassling her."t he foregoing is based on the testimon) of all three participants. Thereis ni reeal conflict. or ans signiificant discrepancy, involved.144 DICKEY JOHN CORPORATIONetc., also her absenteeism. (She has been warned be-fore).I reminded her of the morale of the Department,which has gone down in recent weeks. Also the qualityand quantity which has gone down.I informed her of mans complaints coming fronmpeople in the department. about being unable to con-centrate on their job due to loud outbursts of talkingand laughing. I told her that her foreman had warnedher of this. I told her that the rest was up to her if shewas to improve, she was to begin now.The final summation was she is to improve her ab-senteeism, her deportment to her job and members ofthe management team as it will not be tolerated. Out-bursts will be dealt with if thes occur again. L)iscipli-nary action will be dealt with if they occur again. Dis-ciplinary action will be given if no improvement isnoted-the severity of which will be determined be thetype of rule infraction.The document. which was entitled "Performance Re-port." was signed by Semanik as supervisor. Jaggers asforeman, and Lenzi as division superintendent. and con-tains the notation on the bottom "Patty refused to sign thisdocument."That same morning, whether before or after Miller wascalled in not being clear in the record. Jaggers orallywarned Edna Spears and Karen Malone about their loudtalking. Also on the morning of January 25. Lenzi spokewith employees Doris Bell and Lois Koenig. Both employ-ees repeated earlier complaints about Miller. and both. atLenzi's request, signed statements. Bell's statement statedin essence, that Miller was "constantly causing distractionand lowering of quality due to her need for attention con-stantly," and asked that action he taken to change that. or"remove Patty from the area." Koenig's statement said thatMiller "attempts to force her feelings and opinions onothers in the area. I will back up my foreman. Marx Jag-gers. Patty Miller does show disregard for Dicke)-John."DiscussionB. The Alleged 'iolations on January 8The complaint alleges that on January 8. 1977. Respon-dent violated Section 8(a)( I) by Jaggers' interrogating anemployee (Miller), about her union activities, and by Jag-gers' criticizing an employee (also Miller) for engaging inunion activities, and forbidding her from engaging in suchactivities. The General Counsel's case rests on Miller's ver-sion of what occurred. Supporting her version. argues theGeneral Counsel, is the fact that the day before Miller hadengaged in the small demonstration at the meeting ad-dressed by the Company president, this giving a context toJaggers' asserted remarks. As noted above, only Millerplaced this meeting as having occurred January 7. Seman-ik, who was specifically asked when the meeting occurred.placed it as a week later, on January 14. And Lenzi. whiletestifying about that meeting, mentioned the date as beingJanuary 14. Neither Semanik nor Lenzi was cross-exam-ined about the date. I found both to he credible witnesses,and believe that Miller must have been mistaken as to thedate of that meeting. That being so, there would have beenno reason at all for Jaggers to ask Miller, out of the blue, soto speak. if she was campaigning for the Teamsters (or anyunion) the da, before.Even had the meeting occurred on January 7, it does notmake sense that Jaggers. who knew full well that Millerwas an ardent Grain Millers supporter, would ask her if shewias campaigning for the T eamsters. Jaggers may not haveseen the cards that Miller was offering people at the meet-ing (assuming it swas on January 7), but the context ofMiller's actions with a Grain Millers card being shownon the screen at the time- --combined with Miller's knownadvocac, of that union. would have made it evident toJaggers that Miller had not suddenly switched allegiance.and to a union that had never been and was not in thepicture. In denxing that she asked Miller about organizingfor the I eamsters, Jaggers tetified, "I did not have to askher, she made it obvious that she was for the last Union. Itwas irrelevant to me as to what she was for or what Unionnow." This, as I have indicated, is obviously true. I con-clude. accordingly. that Jaggers did not interrogate Milleron January 8 (or at an, other time).As to the rest of the conversation between Miller andJaggers on January 8. 1 am again constrained to creditJaggers over Miller. Jaggers testified that Semanik told herhe had observed Miller engaged in loud and abusive talk-ing. while Jaggers was out of the area, and that was whatoccasioned her talking to Miller. Even if the word "union"was mentioned. there would be nothing wrong in admon-ishing an emploxee to keep her voice down. I also do notbelieve that Jaggers would have been talking to Miller onJanuary 8 about her wearing union signs during the unioncampaign and indicating her displeasure at that, whenthere is no suggestion that Miller was ever criticized for heractivities. including the wearing of union signs, during theelection campaign. and there is nothing in the record tosuggest that Miller had worn any such signs since Novem-ber 1976h. or contemplated doing so. In short, I find thatnothing occurred on January 8 to give rise to any violationsof Section 8(a)( I) by Respondent.C. The Alleged lViolations on January 25The principal issue in this case is whether the oral andwritten warnings given to Miller on January 25 were moti-vated by Miller's protected or union activities. The GeneralCounsel's theory is that the warning was "a direct retalia-tion to Miller's efforts to obtain support from coworkersfor her intended complaint with the NLRB against Jag-gers." and was also based in part on the complaints ofMiller's coworkers, which complaints were themselves mo-tivated by Miller's protected activity.The General Counsel finds support for this theory in thefact that Miller's union activities were well known to Re-I Inl nlot unllnlld fll of sOllW. discrepancles in Jaggers' tlesinmons, andnither .argtilrumen aidsranced bh the General ( ounsel for discrediting Jaggers.I am satisfied that the, resulled from her tesilfsing 6 months after Ihe eventsin question rather than fronm ins deliber.lte attempt to dlsenlhle I ndeed. soneof her conlusion about diates s .s. ;is I I ohsrsed her testlfslng. nl nlre i keepingith the former than Ihe latter145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent, both before and after the election, that Respon-dent manifested its animus toward unions by the speech ofLamphier,6that the warnings came hard on the heels ofMiller's protected activities: viz, (I) her demonstration atthe Lamphier meeting, (2) her solicitation of other employ-ees' support for a contemplated NLRB charge against Jag-gers, and (3) her talking about unions and criticizing Re-spondent's working conditions and policies on January 24,triggering the complaints of her fellow workers.Had Miller, in precisely the circumstances described,been discharged instead of merely given a warning, I prob-ably would have found a violation of the Act for substan-tially those reasons advanced by the General Counsel forfinding that the warnings violated the Act. Paradoxically,in a case such as this, it is more rather than less difficult todemonstrate an unlawful motive for a warning than for adischarge. The very severity of a discharge, when for arelatively innocuous offense, may well suggest that the of-fense is seized upon as a pretext for another, and invidious,motivation. Given the offense, however, even a relativelymild and innocuous one, the issuance of a mere warning,entailing no loss of pay or seniority or other employee ben-efit, suggests a punishment more fitting to the offense.When, as here, the alleged discriminatee (Miller) admitedat least part of the "offense," 7 admitted also that she waswarned by Jaggers a number of times about loud talking,and with the testimony of other witnesses clearly estab-lishing that she was "guilty" of loud talking, it is difficult toinfer that the warning was not motivated by the assertedoffense.It is true that the timing of the January 25 warning, rela-tive to Miller's activities in getting signatures to support hercomplaint, was suspicious. It is also true that some of thecomplaints about Miller's loud talking stemming from herfellow employees were probably based as much on the con-text of her talking as on its decibel count.9But the questionhere is what motivated Respondent, not what caused thecomplaints. Loud talking does not become "protected"merely because its subject matter is unionism. Thus, thefactors cogently marshaled by the General Counsel thatwould permit, if not compel, an inference of unlawful moti-vation had Miller been discharged, do not suffice, in myview, to establish a violation when viewed against the factof a warning for offenses that did occur.My conclusion in this respect is also based upon the factthat two other employees, Spears and Karen Malone, wereorally warned by Jaggers on the same day, Janaury 25, forloud talking. Although the General Counsel argues that6 In this respect. whether the speech was January 7 or 14 would make nodifference.? She testified that she continued her "running" after Jaggers had warnedher to stop on a number of occasions.8 Whether or not Jaggers informed higher management of Spears' has rigso told her, for a supervisor's knowledge is imputed to a respondent.That the context of her conversations at the work table "as unionismand criticism of plant working conditions is clear. And. based on the demeanor or some of the witnesses as they were in effect repudiating affida itsearliergiven tocounsel fortheGeneral Counselitis apparent that the prouniontalk bothered these employees.these warnings were of "a different degree and type thanthat administered to Miller and was simply one more effortto 'cover' itself from any possible charge of discriminationagainst Miller." I cannot agree. First, Miller had, contraryto Spears or Malone. a history of having been warned forsimilar conduct. More importantly, I cannot believe thatSemanik, I.enzi, or Jaggers herself, who gave the two oralwarnings, could have been so versed in the nuances of un-fair labor practice proceedings, or so prescient as to per-ceive the need at the time, as to contrive a "cover" for awritten warning to one employee by deliberately warningtwo other employees for a similar offense on the same day.I also regard as significant the lack of any unfair laborpractices, or objections, or even a suggestion of any unlaw-ful conduct by Respondent, during the preelection cam-paign leading up to the election of November 1976 lost bythe Grain Millers by a 417 to 114 vote. This is not to sug-gest that every company is entitled to one free violation ofthe Act. Its significance lies in the fact that Miller was oneof the most, if not the most, active union proponent duringthat campaign. And if the "heat of battle" did not engen-der any' unfair labor practices directed at her or anyoneelse, it appears unlikely that the Company, with a ratherdecisive "victory" in the election, would regard Miller'scontinued support of the Union, or any other of her activi-ties, as suddenly calling for action designed to curb suchactivities.Respondent concludes its brief by arguing that even if aviolation should be found, Miller "was the only employeeaffected by the Company's alleged malfeasance, and themost severe consequence to her is that one more warningnotice is in her confidential personnel file. She suffered noloss of pay. She was not held up to ridicule by the Compa-ny to her fellow employees.... Thus, even if the Judgewere to find, contrary to fact and law that Dickey-Johncommitted the isolated unfair labor practices with which itis charged, remedial action would be unwarranted, and in-deed out of proportion to the de minimis violations." Thisargument, apart from its validity where I too have foundthe violations alleged, suggests still another basis for notfinding them. That is, had the Company been motivated bya desire to chill any further efforts by its employees to seekunion representation, it would surely have at least given theemployees some food for thought by disciplining PatriciaMiller in a more public way, or by some form of disciplinemore severe than a warning.For all the foregoing reasons, I conclude that Respon-dent has not violated the Act, and issue the following rec-ommended:ORDER I0The complaint herein is dismissed in its entirety.") In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National L abor Relations Board. the findings.conclusions. recommendations. and Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions. .and Order. and all objections thereto shall bedeemed waived for all purposes146